Citation Nr: 1108052	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO. 08-36 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the left upper extremity.

2. Entitlement to service connection for peripheral neuropathy of the right upper extremity.

3. Entitlement to service connection for peripheral neuropathy of the left lower extremity.

4. Entitlement to service connection for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

At an April 2007 VA neurological examination, the claims file was not provided to the examiner. It was indicated that although the Veteran felt numbness of both upper and lower extremities and also subjectively felt decreased sensation diffusely all over his body, there was no objective clinical evidence of neuropathy detected at the examination.

As the Veteran's representative has noted, however, at VA diabetic foot treatment in September 2007 and October 2007, testing for sensation was absent on vibratory testing and Semmes-Weinstein monofilament testing. The Board does not have the medical expertise to determine whether this constitutes objective clinical evidence of diabetic neuropathy, nor is there sufficient evidence in the claims file to determine whether any such symptoms might extend to the upper as well as lower extremities. 

Accordingly, a new VA examination and opinion is needed to determine whether the Veteran has peripheral neuropathy of the upper and lower extremities that is caused or aggravated by service-connected diabetes mellitus. See 38 U.S.C.A. § 5103A(d).

Additionally, the RO/AMC must seek to obtain all outstanding private and VA records of treatment for peripheral neuropathy. See 38 U.S.C.A. § 5103A(a)-(c). 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for diabetes mellitus or peripheral neuropathy of the upper or lower extremities, to include any such records from March 2007 forward.

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain copies of any relevant records not associated with the claims from each health care provider the Veteran identifies. 

(b) The records sought must include relevant records of VA treatment from June 2008 forward.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician.

The purpose of the examination is to determine whether the Veteran has peripheral neuropathy of the upper and lower extremities that is caused or aggravated by service-connected diabetes mellitus, or is otherwise related to any incident of service. 

The following considerations will govern the examinations:
   
(a) The claims file and a copy of this remand will be made available to the neurological examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed. 

   (c) The neurological examiner will:

(i) Obtain from the Veteran a full in-service and post-service history pertaining to the Veteran's claimed symptoms of peripheral neuropathy.

(ii) If the examiner finds a clinical or medical basis for corroborating or discounting the credibility of the history as provided by the Veteran, the examiner must so state, with a complete rationale for any such finding.

(iii) Review VA records of diabetic foot care treatment in September and October 2007, including findings upon testing of absent vibratory sensation and absence of sensation on Semmes-Weinstein monofilament testing in September and October 2007. The examiner will provide a medical opinion as to whether these test results constitute clinical evidence of peripheral neuropathy of the lower extremities.

(iv) Conduct and report the results of testing for sharp/dull sensation, vibratory sensation, proprioception, and Semmes-Weinstein monofilament testing for both upper and both lower extremities. 

(v) For each upper and lower extremity, provide a medical opinion as to whether the Veteran currently has peripheral neuropathy, and if so, whether it is related to service-connected diabetes mellitus or is otherwise related to any incident of service.

(vi) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

3. Readjudicate the issues on appeal. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


